Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 21-36 have been considered and are pending examination. Claim(s) 21, 25, 28, 32 have been amended. Claim(s) 1-20 have been cancelled. 


Response to Amendment
This Office Action has been issued in response to amendment filed on 05/18/2021.
 

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 


Claim(s) 1, 8, 9, 10, 12, 15 of Patent/Application # 10,133,503 contain(s) every element of claim(s)  20-22, 24-29, 31-33  of the instant application and thus anticipate the claim(s) of the instant application. Claim(s ) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting


Response to Arguments

Applicant's arguments have been carefully and fully considered but they are not persuasive.  Accordingly, this action has been made FINAL.

Examiner maintains the obviousness-type double patenting rejection in view of Applicant Arguments/Remarks dated 05/18/2021.

Examiner withdraws 112(a) rejections in favor of the amendments to claim(s)  25, 32.

Mallaiah and Ruef does not disclose "determine a first performance metric associated with a processing time of retrieving a second stored data block that is within a specified range of a duplicate of a first data block", nor “a performance metric associated with a processing time of retrieving a hash value corresponding to a stored data block”. This has not been found persuasive. 
The Examiner respectfully disagrees and points Applicant to the rejection below for details. Specification paragraphs [002], [008], [0016], [0021] describe an environment which selects a deduplication process based on calculating performance metrics for a first and a second deduplication process such as to predict the time for performing the first deduplication process as opposed to the second deduplication process and a deduplication selector component selects the deduplication process which takes less time to perform. Further, paragraphs [0012], [0014] describe that each deduplication process uses different ways of retrieving and comparing data in order to determine data duplicity. Interpreting claims in light of the specification, examiner interprets “a processing time of retrieving a second stored data block that is within a specified range of a duplicate of a first data block” as a processing time to perform a step (i.e. retrieving step) of a first deduplication process. Mallaiah in [0009], [0026], [0035], [0036], [0044], [0045], [0047], [0048], [0053] and [0064] teaches of an environment performing selective deduplication based on determining a probability of deduplication benefit in performing a type of deduplication versus another (i.e. inline versus post-processing deduplication). Further, deduplication benefit probability thresholds, based on performance metrics such as write response time or throughput  Mallaiah in [0027] teaches about performing a first deduplication process. Mallaiah in [0044], [0053] explicitly teaches that a second deduplication process (i.e. in-line deduplication) is comprised of generating fingerprints of newly received blocks and searching/ comparing to fingerprints of blocks stored in storage array in order to determine a match/deduplication. Examiner relied on Ruef for the explicit teachings of steps comprising the first deduplication process. Ruef in col 4 In 8-22, col 11 In 62-67, col 12 In 32-41, col 13 In 26-39, col 15 In 45-67 teaches of a deduplication technique where a determination to read the content of data blocks in order to compare data blocks is based on an evaluation of blocks adjacent to a candidate block selected for deduplication based on a matching digest. Further, with this deduplication technique, a determination to read the content of data blocks in order to compare data blocks is based on an evaluation of blocks adjacent to a candidate block selected for deduplication based on a matching digest.

See below for updated rejection for amended language.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Mallaiah (U.S. Publication Number 2014/0114932) in view of Ruef (U.S. Patent Number 9,846,718) 


Referring to claims 21 and 28, taking claim 21 as exemplary, Mallaiah teaches “21.A system comprising: a processing device to: determine a first performance metric associated with a processing time of a step of a deduplication operation” Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048], [0064] discloses determining performance metrics associated with r/w response times where a deduplication benefit threshold based on performance metrics is used to selectively perform post-process deduplication to incoming data if a deduplication benefit does not satisfy a threshold “a second performance metric associated with a processing time of retrieving a hash value corresponding to the second stored data block; Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048] discloses determining performance metrics associated with r/w response times where a deduplication benefit threshold based on performance metrics is used to selectively perform in-line deduplication to incoming data if a deduplication benefit satisfies a threshold. Further, Mallaiah [0044], [0053] discloses that the in-line deduplication benefits are associated to response time to perform in-line deduplication operations such as generating fingerprints of newly received blocks and searching/ compare to fingerprints of blocks stored in storage array in order to determine a match/deduplication “in response to the second performance metric exceeding the first performance metric.” Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048] discloses selectively performing post-process deduplication to incoming data if a deduplication benefit does not satisfy a threshold
Mallaiah Does not explicitly teach that a step of a deduplication operation is  “retrieving a second stored data block  that is within a specified range of a duplicate of a first data block” and  “retrieve the second stored data block within a specified range of the duplicate of the first data block”
However, Ruef teaches “that a step of a deduplication operation is  “retrieving a second stored data block  that is within a specified range of a duplicate of a first data block” Ruef col 4 ln 8-22, col 11 ln 62-67, col 12 ln 32-41, col 13 ln 26-39 discloses a deduplication technique where a determination to read the content of data blocks in order to compare data blocks is based on an evaluation of blocks adjacent to a candidate block selected for deduplication based on a matching digest  “retrieve the second stored data block within a specified range of the duplicate of the first data block” Ruef col 4 ln 8-22, col 11 ln 62-67, col 12 ln 32-41, col 13 ln 26-39, col 15 ln 45-67 discloses a deduplication technique where a determination to read the content of data blocks in order to compare data blocks is based on an evaluation of blocks adjacent to a candidate block selected for deduplication based on a matching digest
Mallaiah and Ruef are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Ruef, that using weak digests for deduplication improves performance by determining a probability of a digest collision evaluating block weak digests thus reducing the number of reads performed for comparing contents of data blocks (Ruef col 4 ln 23-34). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ruef’s use of weak digests for deduplication  in the system of Mallaiah to improve performance by determining a probability of a digest collision evaluating block weak digests thus reducing the number of reads performed for comparing contents of data blocks

Referring to claims 22 and 29, taking claim 22 as exemplary, the combination of Mallaiah and Ruef teaches “22. The system of claim 21, wherein the processing device is further to: in response to the first performance metric exceeding the second performance metric:” Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048] discloses that when performance metrics associated with r/w response times indicate a deduplication benefit (by satisfying a threshold) in performing  in-line deduplication then in-line deduplication is selected to process incoming data Mallaiah [0022], [0023], [0044], [0053] discloses that in-line deduplication comprises operations such as generating fingerprints of newly received blocks and searching for  matching fingerprints associated with an already existing blocks in storage (i.e. comparing fingerprints of newly received blocks to fingerprints of stored blocks ) where if an associated block already exists in storage array (i.e. a duplicate exists in storage) deduplication is performed 
As per the non-exemplary claim 29, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 23 and 30, taking claim 23 as exemplary, the combination of Mallaiah and Ruef teaches “23.The system of claim 21, wherein the processing device is further to: in further response to the first performance metric not exceeding the second performance metric,” Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048], [0064], claim 25 discloses determining performance metrics associated with r/w response times where a deduplication benefit threshold based on performance metrics is used to selectively perform post-process deduplication to incoming data if a deduplication benefit does not satisfy a threshold. “ perform a deduplication operation by comparing the second stored data block with another data Ruef col 4 ln 8-22, col 11 ln 38-67, col 12 ln 32-41, col 13 ln 26-39 discloses depuplication technique where its detection operation comprises performing bit for bit comparison in order to confirm exact duplicity when associated blocks digest match is previously determined
The same motivation that was utilized for combining Mallaiah and Ruef as set forth in claim 21 is equally applicable to claim 23.
As per the non-exemplary claim 30, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 24 and 31, taking claim 24 as exemplary, the combination of Mallaiah and Ruef teaches “24.The system of claim 21, wherein the first performance metric does not exceed the second performance metric” Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048], [0064] discloses determining performance metrics associated with r/w response times where a deduplication benefit threshold based on performance metrics is used to perform post-process deduplication to incoming data if a deduplication benefit does not satisfy a threshold. In other words, when performance metrics associated with r/w response times indicate no deduplication benefit (by not satisfying a threshold) in performing  in-line deduplication then post-process deduplication is selected to process incoming data  “ when an amount of time based on retrieving the second hash value exceeds an amount of time” Mallaiah [0022], [0023], [0044], [0053] discloses that in-line deduplication comprises operations such as generating fingerprints of newly received blocks and searching for  matching fingerprints associated with an already existing blocks in storage (i.e. comparing fingerprints of newly received blocks to fingerprints of stored blocks ) where if an associated block already exists in storage array (i.e. a duplicate exists in storage) deduplication is performed “ based on retrieving the second stored data block.” Ruef col 4 ln 8-22, col 11 ln 38-67, col 12 ln 32-41, col 13 ln 26-39 discloses depuplication technique where its detection operation comprises performing bit for bit comparison in order to confirm exact duplicity
The same motivation that was utilized for combining Mallaiah and Ruef as set forth in claim 21 is equally applicable to claim 24.
As per the non-exemplary claim 31, this claim has similar limitations and is rejected based on the reasons given above.

Referring to claims 25 and 32, taking claim 25 as exemplary, the combination of Mallaiah and Ruef teaches “25.The system of claim 21, wherein the first performance metric is based on whether the second stored data block is stored in a cache memory and wherein the second performance metric is based on whether the second hash value is stored in the cache memory.” Mallaiah  [0010], [0022], [0033], claim 25 discloses that received data blocks and data structures used to carry out the techniques of system may be stored in temporary storage prior to storing data in persistent storage. Further, selective deduplication adaptively adjusts based on a performance of the storage relative to a performance metric of the system thus performing inline deduplication (prior to storing data in persistent storage) or post process deduplication (after storing data in persistent storage) based on a deduplication benefit criteria
As per the non-exemplary claim 32, this claim has similar limitations and is rejected based on the reasons given above.


Referring to claims 26 and 33, taking claim 26 as exemplary, the combination of Mallaiah and Ruef teaches “26.The system of claim 21, wherein the second stored data block is in a range of data blocks stored at the storage resource that includes the first data block.” Ruef col 4 ln 8-22, col 11 ln 62-67, col 12 ln 32-41, col 13 ln 26-39, col 15 ln 45-67 discloses a depuplication technique where a determination to read the content of data blocks in order to compare data blocks is based on an evaluation of blocks adjacent to a candidate block selected for deduplication based on a matching digest
The same motivation that was utilized for combining Mallaiah and Ruef as set forth in claim 21 is equally applicable to claim 26.
As per the non-exemplary claim 33, this claim has similar limitations and is rejected based on the reasons given above.


Referring to claims 27 and 34, taking claim 27 as exemplary, the combination of Mallaiah and Ruef teaches “27.The system of claim 21, wherein the second stored data block that is in the specified range of the duplicate of the first data block is in the Ruef col 4 ln 8-22, col 11 ln 62-67, col 12 ln 32-41, col 13 ln 26-39, col 15 ln 45-67 discloses a deduplication technique where a determination to read the content of data blocks in order to compare data blocks is based on an evaluation of blocks adjacent to a candidate block selected for deduplication based on a matching digest
The same motivation that was utilized for combining Mallaiah and Ruef as set forth in claim 21 is equally applicable to claim 27.
As per the non-exemplary claim 34, this claim has similar limitations and is rejected based on the reasons given above.


Regarding claim 35, Mallaiah teaches “35. A method, comprising: selecting one of an operation of performing a hash value comparison of data of a storage resource” Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048] discloses determining performance metrics associated with r/w response times where a deduplication benefit threshold based on performance metrics is used to selectively perform in-line deduplication to incoming data if a deduplication benefit satisfies a threshold. Further, Mallaiah [0044], [0053] discloses that the in-line deduplication benefits are associated to response time to perform in-line deduplication operations such as generating fingerprints of newly received blocks and searching/ compare to fingerprints of blocks stored in storage array in order to determine a match/deduplication “based on one of a plurality of performance Mallaiah  [0009], [0024], [0027], [0045], [0053], [0064],  claims 2, 3, 11 discloses selectively performing inline or post-processing deduplication based on a plurality of  performance metrics “and performing, by a processing device, the selected operation.” Mallaiah  [0009], [0027], [0045], [0064], claim 25 discloses selective deduplication adaptively adjusts based on a performance of the storage relative to a performance metric of the system thus performing inline deduplication (prior to storing data in persistent storage) or post process deduplication (after storing data in persistent storage) based on a deduplication benefit criteria  
Mallaiah  Does not explicitly teach “or performing a data comparison of the data of the storage resource”
However, Ruef teaches “or performing a data comparison of the data of the storage resource” Ruef col 4 ln 8-22, col 11 ln 38-67, col 12 ln 32-41, col 13 ln 26-39 discloses deduplication technique where its detection operation comprises performing bit for bit comparison in order to confirm exact duplicity when associated blocks digest match is previously determined 
Mallaiah and Ruef are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Ruef, that using weak digests for deduplication improves performance by determining a probability of a digest collision evaluating block weak digests thus reducing the number of reads performed for comparing contents of data blocks (Ruef col 4 ln 23-34). Therefore, it would have been Ruef’s use of weak digests for deduplication  in the system of Mallaiah to improve performance by determining a probability of a digest collision evaluating block weak digests thus reducing the number of reads performed for comparing contents of data blocks

Regarding claim 36, the combination of Mallaiah and Ruef teaches “36. The method of claim 35, wherein the plurality of performance analyses is based on a first cost of performing a hash value table lookup” Mallaiah [0009], [0026], [0035], [0036], [0045], [0047], [0048] discloses determining performance metrics associated with r/w response times where a deduplication benefit threshold based on performance metrics is used to selectively perform in-line deduplication to incoming data if a deduplication benefit satisfies a threshold. Further, Mallaiah [0044], [0053] discloses that the in-line deduplication benefits are associated to response time to perform in-line deduplication operations such as generating fingerprints of newly received blocks and searching/ compare to fingerprints of blocks stored in storage array in order to determine a match/deduplication “ versus a second cost” Mallaiah  [0009], [0027], [0045], [0064], claim 25 discloses selective deduplication adaptively adjusts based on a performance of the storage relative to a performance metric of the system thus performing inline deduplication (prior to storing data in persistent storage) or post process deduplication (after storing data in persistent storage) based on a deduplication benefit criteria “of performing a read of the data from the storage resource.” Ruef col 4 ln 8-22, col 11 ln 62-67, col 12 ln 32-41, col 13 ln 26-39 discloses a depuplication technique where a determination to read the content of data blocks in order to compare data blocks is based on an evaluation of blocks adjacent to a candidate block selected for deduplication based on a matching digest
The same motivation that was utilized for combining Mallaiah and Ruef as set forth in claim 35 is equally applicable to claim 36.

















Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TAHILBA O PUCHE/           Examiner, Art Unit 2132                                                                                                                                                                                             	
/DAVID YI/           Supervisory Patent Examiner, Art Unit 2132